Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 as filed on 7/15/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-17 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-17, recites: A method that facilitates maintenance (e.g., creation and update) of health- wellness-medical (HWM) profiles, the method comprising:
obtaining an audio/visual (A/V) post created by a human poster;
analyzing content of the A/V post;
determining that health-wellness-medical (HWM) information is contained in the analyzed content;
identifying the determined HWM information in the analyzed content;
associating the identified HWM information with the human poster;
updating an HWM profile of that human poster with the associated HWM information.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind. For instance, a human could identify HWM information; associate that information with a person; and update a profile, in their mind. For example, by reviewing AV content and updating a person’s profile based on the content. 
Dependent claims 2-17 include other limitations, but these only serve to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as claim 1. For example, claims 2-17 merely define a type of data processed by the system and only serve to further limit the abstract idea. 

Step 2A of the Alice/Mayo Test - Prong Two
A method that facilitates maintenance (e.g., creation and update) of health- wellness-medical (HWM) profiles, the method comprising:
obtaining an audio/visual (A/V) post created by a human poster;
analyzing content of the A/V post;
determining that health-wellness-medical (HWM) information is contained in the analyzed content;
identifying the determined HWM information in the analyzed content;
associating the identified HWM information with the human poster;
updating an HWM profile of that human poster with the associated HWM information.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Furthermore, claims 1-17 are not integrated into a practical application because claim 1 includes no additional elements (i.e. the limitations not identified as part of the abstract idea).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the claims include no additional elements (i.e. the elements other than the abstract idea).
Dependent claims 2-17 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned claims represent no more than performing repetitive calculations (e.g. claims 2-3), linking the abstract idea to a particular technological environment or field of use (e.g. claims 4-9 and 14-17); and selecting a particular data source or type to be manipulated (e.g. claims 10-13).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "e.g." (equivalent of “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claim 8 includes a similar limitation. See MPEP § 2173.05(d). The phrases in parentheses will be disregarded. 
Claim 9 recites: “wherein the HWM profile includes information collected and analyzed as part of the sci-data of the appendix entitled ‘FACILITATION OF THE DISTRIBUTION OF SCIENTIFIC DATA.’” However, no such file is included in the Present Application, nor is any document by this name known in the art. The claim is indefinite because it is unclear what “FACILITATION OF THE DISTRIBUTION OF SCIENTIFIC DATA” refers to. This limitation will be disregarded. 
Claim 14 depends from claims 10-13 using an improper format. See MPEP 608.01(n). Claims 14 will be construed to depend only from claim 10. 
Claims 2-17 are rejected at least due to their dependence from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0292221 to Bastide (“Bastide”) in view of U.S. Patent Publication No. 2020/0244605 to Nagaraja (“Nagaraja”) 
Regarding claim 1, Bastide discloses: 
A method that facilitates maintenance (e.g., creation and update) of health-wellness-medical (HWM) profiles, the method comprising: (Bastide, 0003: a method of generating an allergen map, equivalent of a profile because the map is personalized for a user, see 0027)
obtaining an audio/visual (A/V) post created by a human poster; (Bastide, 0022: obtaining allergen data from social media posts, which includes A/V data, see para 0033) 
analyzing content of the A/V post; (Bastide, 0024: the post is analyzed to detect that a post is a video of an allergic reaction, such as a person sneezing) 
determining that health-wellness-medical (HWM) information is contained in the analyzed content; (Bastide, 0024: the system determines that the post is a video of an allergic reaction, such as a person sneezing)
identifying the determined HWM information in the analyzed content; (Bastide, 0024: identifying an allergic reaction and tagging the data to indicate the quality and intensity of the allergen, see para. 0025)
associating the identified HWM information; (Bastide, 0026: the tagged data is used to generate an entry for the allergen map, and the allergen map is specific to particular users, see para 0027)
updating an HWM profile of that human poster with the associated HWM information. (Bastide, 0028: the map is updated as new information becomes available)
However, Bastide does not explicitly recite, but Nagaraja teaches that it is old and well known in the art of healthcare to associate posted information with the human poster who made the post (Nagaraja, 0035: using an identifier to associate an incoming communication (including audio and video) with a user who generated the communication).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bastide to include associating posted information with the human poster who made the post, as taught by Nagaraja, because Nagaraja teaches that it is beneficial connecting users to the platform. Nagaraja, 0035.

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
determining that the HWM information is associated with a human other than the human poster; identifying that other human; associating the identified HWM information with the other human; (Nagaraja, 0035: using an identifier to associate an incoming communication with a user who generated the communication, which would include identifying a user different than the “a human poster” recited above)
updating an HWM profile of that other human with the associated HWM information (Nagaraja, 0030: the profiles are updated based on the new input elements).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bastide to include associating posted information with the human poster who made the post, as taught by Nagaraja, because Nagaraja teaches that it is beneficial connecting users to the platform. Nagaraja, 0035.

Regarding claim 3, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
determining that the HWM information is associated with a human other than the human poster; associating the identified HWM information with the other human; (Nagaraja, 0035: using an identifier to associate an incoming communication with a user who generated the communication, which would include identifying a user different than the “a human poster” recited above)
determining that no HWM profile exists for that other human; (Nagaraja, 0136: completing a who person care survey for a new user, which requires determining that the user does not already have a profile because it is a new user)
in response to the determination that no HWM profile exists, creating an HWM profile for that other human; (Nagaraja, 0136: a new user subscription is created)
updating an HWM profile of that other human with the associated HWM information (Nagaraja, 0030: the profiles are updated based on the new input elements).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bastide to include associating posted information with the human poster who made the post, as taught by Nagaraja, because Nagaraja teaches that it is beneficial connecting users to the platform. Nagaraja, 0035.

Regarding claim 7 the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein an HWM profile associated with human stores health, wellness, and medical information about that human. (Bastide, 0027: the allergen map include allergen data about a person, which is health, wellness, and medical information)

Regarding claim 8, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein an HWM profile associated with human stores health, wellness, and medical information about that human from one or more various sources from a group consisting of: wearable device; smart device; digital medical records; genetic records of that human and/or related family members; and environmental sensor data gathered from sensors located in the environment in which the human lives (e.g., home, work, etc). (Bastide, 0026: the data is obtained by remote devices, such as a smart phone, see 0024)

Regarding claim 9, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the HWM profile includes information collected and analyzed as part of the sci-data of the appendix entitled “FACILITATION OF THE DISTRIBUTION OF SCIENTIFIC DATA.” (Bastide, 0024: the post is analyzed to detect that a post is a video of an allergic reaction, such as a person sneezing)

Regarding claim 10, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
selecting a product relevant to the identified HWM information; (Nagaraja, 0046: signing users up for certain services)
sending promotional material for that selected product to the human poster. (Nagaraja, 0046: engaging with users through advertisement).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bastide to include products and advertisements, as taught by Nagaraja, because Nagaraja teaches that it is beneficial connecting users to certain services and such advertisements are known to generate income to providers. Nagaraja, 0046.

Regarding claim 11, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
selecting a service relevant to the identified HWM information; (Nagaraja, 0046: signing users up for certain services)
sending promotional material for that selected service to the human poster. (Nagaraja, 0046: engaging with users through advertisement).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bastide to include products and advertisements, as taught by Nagaraja, because Nagaraja teaches that it is beneficial connecting users to certain services and such advertisements are known to generate income to providers. Nagaraja, 0046.

Regarding claim 15, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
forecasting events for the human poster based on the identified HWM information and/or their HWM profile. (Bastide, 0027: forecasting allergies in a specific region)

Regarding claim 16, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
forecasting events for the human poster based on the identified HWM information and/or their HWM profile; communicating with human poster regarding the forecasted events. (Bastide, 0027: forecasting allergies in a specific region, and communicating to the user to stay indoors or avoid wooded areas)

Regarding claim 17, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
sharing the A/V post with other humans based on their expressed or inferred interest in the identified HWM information. (Bastide, 0027: forecasting allergies in a specific region, and communicating to the user to stay indoors or avoid wooded areas to potentially affected users)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0292221 to Bastide (“Bastide”) in view of U.S. Patent Publication No. 2020/0244605 to Nagaraja (“Nagaraja”) in further view of U.S. Patent Publication No. 2020/0250747 to Padmanabhan (“Padmanabhan”)
Regarding claim 4, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the HWM profiles are stored in a distributed ledger. (Padmanabhan, Abstract: using a distributed ledger to manage data)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Bastide and Nagaraja to include storing data in a distributed ledger, as taught by Padmanabhan, because Padmanabhan teaches that such technologies improve data storage. Padmanabhan, 0010.

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein HWM profiles are stored in a blockchain format (Padmanabhan, Abstract: using blockchain to manage data)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Bastide and Nagaraja to include storing data in a blockchain format, as taught by Padmanabhan, because Padmanabhan teaches that such technologies improve data storage. Padmanabhan, 0010.

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein HWM profiles in an immutable but amendable format (Padmanabhan, 0368: the record can be edited, but information on the edit is stored in the metadata)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Bastide and Nagaraja to include storing data in an amendable format, as taught by Padmanabhan, because Padmanabhan teaches that such technologies improve data storage. Padmanabhan, 0010.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0292221 to Bastide (“Bastide”) in view of U.S. Patent Publication No. 2020/0244605 to Nagaraja (“Nagaraja”) in further view of U.S. Patent Publication No. 2011/0010190 to Falchuk (“Falchuk”)
Regarding claim 12, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
The combination Bastide and Nagaraja does not explicitly recite, but Falchuk teaches that it is old and well known in the art of healthcare to include selecting a health coach with expertise that is relevant to the identified HWM information; (Falchuk, 0035: a subset of medical providers with relevant expertise, and selecting a provider from that subset)
sending promotional material for that selected health coach to the human poster OR providing contact information for that selected health coach to the human poster OR provide a mechanism for that selected health coach to contact the human poster. (Falchuk, 0035: a treatment proposal from the providers from the subset of providers is sent to the patient to choose a treatment proposal and provider)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Bastide and Nagaraja to include choosing a medical provider, as taught by Falchuk, because Falchuk teaches that such technologies provide patients with broad access to expert medical providers and information on expert medical providers. Falchuk, 0004.

Regarding claim 13, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
The combination Bastide and Nagaraja does not explicitly recite, but Falchuk teaches that it is old and well known in the art of healthcare to include selecting a medical professional with expertise that is relevant to the identified HWM information; (Falchuk, 0035: a subset of medical providers with relevant expertise, and selecting a provider from that subset)
sending promotional material for that selected medical professional to the human poster OR providing contact information for that selected medical professional to the human poster OR provide a mechanism for that selected medical professional to contact the human poster. (Falchuk, 0035: a treatment proposal from the providers from the subset of providers is sent to the patient to choose a treatment proposal and provider)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Bastide and Nagaraja to include choosing a medical provider, as taught by Falchuk, because Falchuk teaches that such technologies provide patients with broad access to expert medical providers and information on expert medical providers. Falchuk, 0004.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0292221 to Bastide (“Bastide”) in view of U.S. Patent Publication No. 2020/0244605 to Nagaraja (“Nagaraja”) in further view of U.S. Patent Publication No. 2013/0304486 to Jagemann (“Jagemann”)
Regarding claim 14, the combination discloses each of the limitations of claim 10-13, as discussed above, and further discloses:
The combination Bastide and Nagaraja does not explicitly recite, but Jagemann teaches that it is old and well known in the art of healthcare to include receiving compensation from the product seller/service seller/health coach/medical professional for products/services sold via the actions of claims 10-13. (Jagemann, 0007: a computer implemented method for payment of healthcare related items).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include receiving compensation for services, as taught by Jagemann, because Jagemann teaches that such technologies improve receiving payment and accounting for medical services and equipment. Jagemann, 0007.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686